                          EXHIBIT A


PROPOSED CONSENT TEMPORARY RESTRAINING ORDER




Case 1:20-cv-00613-CCE-LPA Document 11-1 Filed 07/05/20 Page 1 of 7
                   UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF NORTH CAROLINA



NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE,
et al.,
                    Plaintiffs,                             Civil Action No. 1:20CV613
      v.
                                                            CONSENT TEMPORARY
JERRY PETERMAN, et al.,                                     RESTRAINING ORDER


                    Defendants.


       Plaintiffs Alamance County Branch of the National Association for the

Advancement of Colored People (“NAACP”), Tamara O. Kersey, Carleen Tenae

Turner, Terence Colin Dodd, Destiny Clarke, Annie Simpson, Nerissa Rivera,

Adam Rose, and Gregory Drumwright, have moved pursuant to Fed. R. Civ. P. 65

and LR 65.1 for a temporary restraining order and a preliminary injunction

restraining enforcement of Chapter 18, Art. VI, Sections 18-172 and 18-174

through 181 of the City of Graham (“City”), North Carolina’s Code of Ordinances

(“the Ordinance”). Among other things, the Ordinance makes it unlawful for any

person to gather with anyone else “for the purpose of protesting” or “making known

any position or thought” anywhere in the City without first obtaining the Chief of

Police’s permission at least 24 hours in advance. Plaintiffs argue that the Ordinance

violates the First and Fourteenth Amendments to the United States Constitution.

      After review of the declarations, documentary evidence, briefing submitted by

Plaintiffs, the response of Defendants Jerry Peterman, Frankie Maness, Chip Turner,

Melody Wiggins, Jennifer Talley, Ricky Hall and Jeffrey Prichard (hereafter
                                 1
  Case 1:20-cv-00613-CCE-LPA Document 11-1 Filed 07/05/20 Page 2 of 7
collectively referred to as “Graham Defendants”) that they do not oppose the entry of

a temporary restraining order pending further orders of the Court, and the parties’

Joint Motion for Consent Temporary Restraining Order, which sets forth, among

other things, that the Graham defendants and Defendant Sheriff Terry S. Johnson

agrees to the same, the Court hereby GRANTS the joint motion for a temporary

restraining order as to the Graham ordinance referenced in the complaint existing as

of July 2, 2020.

                                   BACKGROUND

        The Ordinance provides that “[n]o parade, picket line or group

demonstration is permitted on the sidewalks or streets of the city unless a permit

therefor has been issued by the city.” Chapter 18, Art. VI. § 18-175. It defines group

demonstration as “any assembly together or concert of action between two or more

persons for the purpose of protesting any matter or making known any position or

thought of the group or of attracting attention thereto,” parade as “any parade,

 march, ceremony, show, exhibition or procession of any kind in or upon the public

 streets, sidewalks, parks or other public places,” and picket line as “any persons

 formed together for the purpose of making known any position or promotion of

 said persons or on behalf of any organization.” Id. § 18-172.

     To enforce the Ordinance, the Chief of Police is authorized to:

        (1) Require a written application . . . to be filed 24 hours in advance of
            such parade, picket line or group demonstration . . .

        (2) Refuse to issue such permit when the activity or purpose stated in
            the application would violate any ordinance of the city or statute of
            the state, or when the activity or purpose would endanger the public
            health or safety, or hinder or prevent the orderly movement of
            pedestrian or vehicular traffic on the sidewalks or streets of the city.
                                 2
  Case 1:20-cv-00613-CCE-LPA Document 11-1 Filed 07/05/20 Page 3 of 7
       (3) Specify in the permit whether or not minors below the age of 18
           years will be permitted to participate. The chief of police or, in his
           absence, the next highest ranking police officer of the city on duty
           shall pass upon whether or not minors below the age of 18 years
           shall be permitted to participate . .
           . and shall base his determination upon whether or not the purpose, time
           or place of the participation will be detrimental to or endanger the health,
           welfare or safety of said minors.

Id. § 18-178.

       Moreover, the Ordinance provides that the Chief or other designated

officer must, “among other considerations provided,” find as a requisite before

issuing any permit that the activity will not (1) “require excessive diversion of

police from other necessary duties”; (2) “interfere with the right of property

owners in the area to enjoy peaceful occupancy and use of their property”; or (3)

“unreasonabl[y] interfere[] with normal vehicular or pedestrian traffic in the

area, . . . prevent normal police or fire protection to the public, [or] . . . be likely

to cause injury to persons or property or provoke disorderly conduct or create a

public disturbance.” Id. § 18-179.

       If the Chief of Police grants the permit, he then has discretion to limit the

protest or other gathering to “not more than six persons . . . [in] the entire width of

[the] street or sidewalk within . . . 100 feet.” Id. § 18-181. During a permitted

protest, parade, demonstration, or picket, he has discretion to order individuals to

disperse upon a violation of any of the terms of the permit. Id. § 18-176. If

individuals fail to disperse, they may be subject to arrest under NC Gen. Stat. §

14-288.5.

       The Ordinance also makes it illegal for any minor to be present at an

                                3
 Case 1:20-cv-00613-CCE-LPA Document 11-1 Filed 07/05/20 Page 4 of 7
expressive gathering without explicit permission from the Chief or other

designated officer. It authorizes them to deny such permission upon their own

determination that attending would be “detrimental to or endanger [the minor’s]

health, welfare or safety.” Art. VI § 18-178. Each violation of the Ordinance is

“punishable as a misdemeanor, subject to a fine not to exceed $500.” Ch. 1 § 1-

12. Defendants Prichard and Johnson both enforce criminal statutes.

       In their Complaint and in declarations, Plaintiffs assert that they regularly

attempt to exercise their First Amendment rights to protest, assemble, and associate

in Graham. In particular, Plaintiffs describe recent efforts to protest institutionalized

racism, police violence against Black people, and the continued presence of the

Confederate monument in front of the Alamance County Historic Courthouse in

Graham. Because of the Ordinance, however, Plaintiffs contend that their exercise

of their First Amendment rights has been impermissibly burdened and restrained.

       On July 2, 2020, Plaintiffs filed a complaint under 42 U.S.C. § 1983 alleging

that the Ordinance violates the First and Fourteenth Amendments to the United

States Constitution. They also filed a motion for a temporary restraining order and

preliminary injunction. On July 5, 2020, the Graham Defendants filed a response

indicating they did not oppose entry of a temporary restraining order. On July 5,

2020, the parties jointly moved for a consent temporary restraining order enjoining

the Graham Defendants and Defendant Johnson.

                                     ANALYSIS

       To obtain a temporary restraining order, Plaintiffs must demonstrate that

they are likely to succeed on the merits of at least one of their claims; they are likely


                                4
 Case 1:20-cv-00613-CCE-LPA Document 11-1 Filed 07/05/20 Page 5 of 7
 to suffer irreparable harm absent preliminary relief; the equities favor a temporary

 restraining order; and a temporary restraining order serves the public interest.

 Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

    I.       Likelihood of Success on the Merits

         Plaintiffs challenge the Ordinance on First Amendment grounds because: (1)

the Ordinance is a content-based restriction that cannot survive strict scrutiny; (2) the

Ordinance is an impermissible prior restraint on speech; and (3) the Ordinance’s

restrictions excessively burden speech and are not reasonable time, place, and

manner restrictions. Plaintiffs also challenge the Ordinance on Fourteenth

Amendment grounds because the Ordinance is void for vagueness under the Due

Process Clause. The Court finds Plaintiffs are likely to succeed on their First and

Fourteenth Amendment claims.

     II.      Irreparable Injury

    “[L]oss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373

(1976). As the Court finds Plaintiffs likely to prevail on their First and Fourteenth

Amendment claim, the Court finds them likely to suffer irreparable injury as well.

Plaintiffs’ injury is particularly imminent and immediate preliminary injunctive

relief is necessary because several Plaintiffs state that they intend to protest in the

near future. For these reasons, the Court finds it appropriate to issue this Order.

    III.     Balance of Equities and the Public Interest

           Plaintiffs will suffer irreparable injury without preliminary relief. The

  Graham Defendants concede that they will less likely be harmed by issuance of a

                                 5
  Case 1:20-cv-00613-CCE-LPA Document 11-1 Filed 07/05/20 Page 6 of 7
TRO. The equities therefore weigh in favor of an injunction. See          Giovani

Carandola, Ltd. v. Bason, 303 F.3d 507, 521 (4th Cir. 2002) (injunction of a likely

unconstitutional law does not harm the state). Furthermore, the Fourth Circuit has

held that upholding constitutional rights “surely serves” the public interest. Id.

Plaintiffs have therefore satisfied these factors.

                                  CONCLUSION

       Plaintiffs’ motion for a temporary restraining order is GRANTED. The

Graham Defendants and Defendant Johnson are hereby RESTRAINED from

enforcing the Ordinance and the Ordinance shall have no force or effect pending

further orders of the Court.

       In the Court’s discretion, the bond requirement under Rule 65(c) is waived.

       This Order shall be in effect for 14 days. Pursuant to Fed. R. Civ. P.

65(d)(2), Plaintiffs shall provide Defendants with notice of this Order and

Defendants shall immediately provide Notice to their officers, attorneys, agents,

employees, and other persons who are in active concert or participation with them.

       The Court will continue to review Plaintiffs’ Motion for a Preliminary

Injunction, and a hearing on that motion will be held by the undersigned on July

__________, 2020 at _________.

       This the 6th day of July, 2020, at                   AM/PM




                               _________________________________________
                                     HONORABLE CATHERINE C. EAGLES
                                     UNITED STATES DISTRICT JUDGE



                               6
Case 1:20-cv-00613-CCE-LPA Document 11-1 Filed 07/05/20 Page 7 of 7
